
	
		I
		112th CONGRESS
		2d Session
		H. R. 5683
		IN THE HOUSE OF REPRESENTATIVES
		
			May 9, 2012
			Mr. Braley of Iowa
			 introduced the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To authorize the President to establish the Veterans’ Job
		  Corps as a means of providing gainful employment to unemployed veterans and
		  widows of veterans through the performance of useful public works, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Veterans’ Job Corps
			 Act.
		2.Establishment and
			 operation of Veterans' Job Corps
			(a)Establishment
			 and purposeIn order to
			 provide employment opportunities to veterans and widows and to provide for the
			 restoration of depleted natural resources in the United States and the
			 advancement of an orderly program of useful public works, the President may
			 establish and operate a Veterans' Job Corps to employ veterans and widows who
			 are otherwise unemployed, in the construction, maintenance, and carrying on of
			 works of a public nature in connection with—
				(1)the forestation of
			 lands belonging to the United States or a State;
				(2)the prevention of
			 forest fires, floods, and soil erosion;
				(3)public
			 safety;
				(4)plant pest and
			 disease control;
				(5)the construction,
			 maintenance, or repair of paths, trails, and fire-lanes in units of the
			 National Park System, public lands, and other lands under the jurisdiction of
			 the Secretary of the Interior and units of the National Forest System;
			 and
				(6)such other work on Federal or State land
			 incidental to or necessary in connection with any projects of the character
			 enumerated in paragraphs (1) through (5) that the President determines to be
			 desirable.
				(b)Role of Federal
			 agenciesTo operate the
			 Veterans' Job Corps, the President may use existing Federal departments and
			 agencies, including the Department of the Interior, the Department of
			 Agriculture, and the Department of Veterans Affairs.
			(c)Inclusion of
			 other landsThe President may
			 extend the activities of the Veterans' Job Corps to lands owned by a political
			 subdivision of a State and lands in private ownership for the purpose of
			 conducting such kinds of cooperation work authorized by law in preventing and
			 controlling forest fires and the attacks of forest tree pests and diseases and
			 such work as is necessary and in the public interest to control floods.
			(d)Contract
			 authorityThe President may enter into such contracts or
			 agreements that may be necessary to carry out this Act.
			(e)Acquisition of
			 real propertyThe President, or the head of any department or
			 agency authorized by the President to construct any project or to carry on any
			 public works under this Act, may acquire real property for such project or
			 public work by purchase, donation, or otherwise.
			3.Administration of
			 Veterans' Job Corps
			(a)Employment
			 preferenceThe President
			 shall employ individuals in the Veterans' Job Corps in the following order of
			 preference:
				(1)Unemployed veterans.
				(2)Widows who, immediately before employment
			 in the Veterans' Job Corps, are eligible for unemployment compensation payable
			 under any State law or Federal unemployment compensation law, including any
			 additional compensation or extended compensation under such laws.
				(b)Housing and care
			 of employeesThe President
			 may provide housing for individuals employed in the Veterans' Job Corps and
			 furnish them with such subsistence, clothing, medical attendance and
			 hospitalization, and cash allowance, as may be necessary, during the period
			 they are so employed.
			(c)TransportationThe President may provide for the
			 transportation of individuals employed in the Veterans' Job Corps to and from
			 the places of employment.
			(d)ExclusionThe following individuals may not be
			 employed under the provisions of this Act:
				(1)An individual
			 convicted of a felony.
				(2)A
			 veteran who was discharged from the Armed Forces under dishonorable
			 conditions.
				4.Use of
			 funds
			(a)Use of
			 unobligated funds appropriated for public works
				(1)Use of existing
			 fundsIn addition to any
			 amounts appropriated to carry out this Act, the President may use any moneys
			 previously appropriated for public works and unobligated as of the date of the
			 enactment of this Act to establish and operate a Veterans' Job Corps under this
			 Act.
				(2)Use to relieve
			 unemploymentNot less than 75 percent of the funds used pursuant
			 to paragraph (1) shall be used to provide for the employment of individuals
			 under this Act.
				(b)Duration of
			 availabilityAmounts appropriated to carry out this Act or made
			 available under subsection (b) shall remain available until expended.
			5.DefinitionsIn this Act:
			(1)The term
			 veteran has the meaning given that term in section 101(2) of title
			 38, United States Code.
			(2)The term
			 widow—
				(A)means the spouse
			 of a veteran who has not remarried after the death of such veteran; and
				(B)includes
			 widowers.
				6.TerminationThe authority of the President to establish
			 and operate a Veterans' Job Corps under this Act expires on September 30,
			 2018.
		
